           Case 17-17177            Doc 51     Filed 11/29/18 Entered 11/29/18 15:59:17                 Desc Main
                                                 Document     Page 1 of 9



                                          UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

       In re: PURL, BRADLEY J.                              §     Case No. 17-17177
              PURL, RACHAEL                                 §
                                                            §
                                                            §
                    Debtor(s)


                                CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)




              David R. Brown, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
      Fully Administered and Application to be Discharged.

               1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if
      applicable, any order of the Court modifying the Final Report. The case is fully administered and all assets and
      funds which have come under the trustee’s control in this case have been properly accounted for as provided
      by law. The trustee hereby requests to be discharged from further duties as a trustee.

               2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
      without payment, and expenses of administration is provided below:



      Assets Abandoned:    $922,563.00                            Assets Exempt:      $10,688.00
      (without deducting any secured claims)

      Total Distributions to Claimants:   $15,402.30              Claims Discharged
                                                                  Without Payment:      $1,465,169.86


      Total Expenses of Administration:    $4,597.70




               3) Total gross receipts of $20,000.00 (see Exhibit 1), minus funds paid to the debtor and third parties
      of $0.00 (see Exhibit 2), yielded net receipts of $20,000.00 from the liquidation of the property of the estate,
      which was distributed as follows:




UST Form 101-7-TDR ( 10 /1/2010)
           Case 17-17177          Doc 51     Filed 11/29/18 Entered 11/29/18 15:59:17                 Desc Main
                                               Document     Page 2 of 9



                                               CLAIMS               CLAIMS                CLAIMS                CLAIMS
                                             SCHEDULED             ASSERTED              ALLOWED                 PAID


   SECURED CLAIMS (from
   Exhibit 3)                                  $1,089,233.45                $0.00                $0.00                 $0.00
   PRIORITY CLAIMS:
   CHAPTER 7 ADMIN. FEES AND
   CHARGES (from Exhibit 4)
                                                       $0.00            $4,597.70            $4,597.70             $4,597.70


   PRIOR CHAPTER ADMIN.
   FEES AND CHARGES (from
   Exhibit 5)                                          $0.00                $0.00                $0.00                 $0.00

   PRIORITY UNSECURED CLAIMS
   (from Exhibit 6)                                    $0.00                $0.00                $0.00                 $0.00

   GENERAL UNSECURED CLAIMS
   (from Exhibit 7)                               $73,485.00        $1,407,087.16        $1,407,087.16           $15,402.30


   TOTAL DISBURSEMENTS                         $1,162,718.45        $1,411,684.86        $1,411,684.86           $20,000.00




                 4) This case was originally filed under chapter 7 on 06/05/2017. The case was pending for 18
      months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
      Trustee.

               6) An individual estate property record and report showing the final accounting of the assets of the estate is
      attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
      accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
      and correct.




      Dated:        11/16/2018                        By: /s/ David R. Brown
                                                                          Trustee




      STATEMENT This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork
      Reduction Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR ( 10 /1/2010)
              Case 17-17177              Doc 51         Filed 11/29/18 Entered 11/29/18 15:59:17                        Desc Main
                                                          Document     Page 3 of 9




                                                                    EXHIBITS TO
                                                                  FINAL ACCOUNT

EXHIBIT 1 – GROSS RECEIPTS

                                                                                              UNIFORM                             $ AMOUNT
     DESCRIPTION
                                                                                             TRAN. CODE1                          RECEIVED

 1944 Chase Lane, Aurora, IL 60502-0000, Kane County                                            1110-000                             $20,000.00

                             TOTAL GROSS RECEIPTS                                                                                    $20,000.00

 1
  The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.




EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                    $ AMOUNT
                 PAYEE                                      DESCRIPTION
                                                                                                   TRAN. CODE                     PAID

                                                                          None




EXHIBIT 3 - SECURED CLAIMS



                                             UNIFORM              CLAIMS
     Claim                                                                                  CLAIMS                  CLAIMS            CLAIMS
                 CLAIMANT                     TRAN.             SCHEDULED
      NO.                                                                                  ASSERTED                ALLOWED             PAID
                                              CODE            (from Form 6D)


      N/F       Ditech                        4110-000                $69,557.00                       NA                NA                  NA

      N/F       Fifth Third Bank              4110-000                $30,878.00                       NA                NA                  NA

      N/F       Honda of Joliet               4110-000                $21,279.45                       NA                NA                  NA

      N/F       Old Second Bank               4110-000              $233,333.00                        NA                NA                  NA

      N/F       Old Second Bank               4110-000              $233,333.00                        NA                NA                  NA

      N/F       PNC Bank Credit Card          4110-000              $144,155.00                        NA                NA                  NA

      N/F       Santander Bank Na             4110-000              $356,698.00                        NA                NA                  NA

                   TOTAL SECURED                                  $1,089,233.45                     $0.00              $0.00              $0.00




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-17177          Doc 51    Filed 11/29/18 Entered 11/29/18 15:59:17                Desc Main
                                                Document     Page 4 of 9




EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES


                                      UNIFORM           CLAIMS            CLAIMS                  CLAIMS           CLAIMS
   PAYEE                               TRAN.          SCHEDULED          ASSERTED                ALLOWED            PAID
                                       CODE

 Trustee, Fees - David R. Brown        2100-000                 NA            $2,750.00           $2,750.00        $2,750.00

 Attorney for Trustee Fees -           3110-000                 NA            $1,727.50           $1,727.50        $1,727.50
 SPRINGER BROWN, LLC
 Bond Payments - INTERNATIONAL         2300-000                 NA               $4.00               $4.00               $4.00
 SURETIES, LTD.
 Banking and Technology Service        2600-000                 NA             $116.20             $116.20             $116.20
 Fee - Rabobank, N.A.
 TOTAL CHAPTER 7 ADMIN. FEES
                                                                NA            $4,597.70           $4,597.70        $4,597.70
        AND CHARGES




EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                UNIFORM         CLAIMS              CLAIMS            CLAIMS                  CLAIMS
         PAYEE
                               TRAN. CODE     SCHEDULED            ASSERTED          ALLOWED                   PAID

                                                            None




 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS


                                                                                   CLAIMS
                                                  UNIFORM       CLAIMS
 CLAIM                                                                            ASSERTED          CLAIMS       CLAIMS
                       CLAIMANT                    TRAN.     SCHEDULED
  NO.                                                                          (from Proofs of     ALLOWED        PAID
                                                   CODE     (from Form 6E)
                                                                                    Claim)


                                                            None




UST Form 101-7-TDR ( 10 /1/2010)
             Case 17-17177            Doc 51   Filed 11/29/18 Entered 11/29/18 15:59:17         Desc Main
                                                 Document     Page 5 of 9




 EXHIBIT 7 – GENERAL UNSECURED CLAIMS


                                                                         CLAIMS
                                        UNIFORM        CLAIMS
                                                                        ASSERTED         CLAIMS             CLAIMS
 CLAIM NO.         CLAIMANT              TRAN.      SCHEDULED
                                                                     (from Proofs of    ALLOWED              PAID
                                         CODE      (from Form 6F)
                                                                          Claim)

     1        Discover Bank             7100-000               NA          $14,643.72     $14,643.72          $160.29
              Discover Products Inc

     2        Old Second National       7100-000               NA       $1,392,443.44   $1,392,443.44       $15,242.01
              Bank

    N/F       Chase Card                7100-000        $24,562.00                NA              NA               NA


    N/F       Chase Card                7100-000        $16,605.00                NA              NA               NA


    N/F       Citicards Cbna            7100-000        $18,600.00                NA              NA               NA


    N/F       Discover Financial        7100-000        $13,718.00                NA              NA               NA


    N/F       Easy Living LLC           7100-000             $0.00                NA              NA               NA


            TOTAL GENERAL
           UNSECURED CLAIMS                             $73,485.00      $1,407,087.16   $1,407,087.16       $15,402.30




UST Form 101-7-TDR ( 10 /1/2010)
                    Case 17-17177                         Doc 51         Filed 11/29/18 Entered 11/29/18 15:59:17                                    Desc Main
                                                                           Document     Page 6 of 9
                                                                 Form 1
                                                                                                                                                               Exhibit 8
                                             Individual Estate Property Record and Report                                                                      Page: 1

                                                              Asset Cases
Case No.: 17-17177                                                                                    Trustee Name:      (330580) David R. Brown
Case Name:    PURL, BRADLEY J.                                                                        Date Filed (f) or Converted (c): 06/05/2017 (f)
              PURL, RACHAEL
                                                                                                      § 341(a) Meeting Date:       07/11/2017
For Period Ending:          11/16/2018                                                                Claims Bar Date:      02/16/2018

                                        1                                     2                      3                      4                    5                  6

                            Asset Description                              Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                 (Scheduled And Unscheduled (u) Property)                Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                            Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                           Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                      and Other Costs)

    1       1502 Terrance Dr., Naperville, IL 60565-                       450,000.00                         0.00                                   0.00                        FA
            0000, DuPage County
            Single-family home, Primary Residence. Entire property
            value: $450,000.00

    2       1944 Chase Lane, Aurora, IL 60502-                              90,000.00                    20,443.00                              20,000.00               70,000.00
            0000, Kane County
            Condominium or cooperative, Figures for this property
            represent the Debtor's one-half interest in his Mother-
            in-law's primary residence.. Entire property value:
            $90,000.00

    3       16626 W. 159th St., Lockport, IL 60441-                        216,667.00                         0.00                                   0.00                        FA
            0000, Will County
            Other: Office building, Debtor 1 is 1/3 owner of building.
            Building is the first of two buildings owned by Easy
            Living Properties. Current value respresents debtor's
            portion of ownership.. Entire property value:
            $216,667.00

    4       16624 W. 159th St., Lockport, IL 60441-                        216,667.00                         0.00                                   0.00                        FA
            0000, Will County
            Condominium or cooperative, Debtor 1 is 1/3 owner of
            building. Building is the first of two buildings owned by
            Easy Living Properties. Current value respresents
            debtor's portion of ownership.. Entire property value:
            $216,667.00

    5       2014 Ford Explorer, 49,822 miles                                14,095.00                         0.00                                   0.00                        FA
            Entire property value: $14,095.00

    6       2008 Nissan Altima, 118,593 miles                                 2,388.00                        0.00                                   0.00                        FA
            Entire property value: $2,388.00

    7       2015 Honda Accord, 20,614 miles                                 13,623.00                         0.00                                   0.00                        FA
            Entire property value: $13,623.00

    8       Refridgerator, gas stove, electric stove,                         2,500.00                        0.00                                   0.00                        FA
            dishwasher, washer and dryer, dining
            room table and 8 chairs, buffet, kitchen
            table and 6 chairs, 2 couches, table, love
            seat, 2 club chairs, office desk with book
            shelves, outdoor patio table with 6 chairs,
            1 king-sized bed, 2 dressers with
            matching side tables, 1 queen-sized bed,
            1 twin-sized bed frame, 1 twin-sized
            daybed, 2 desks, 2 kids dressers, office
            desk.

    9       (1) 46" television, (1) 32" television, (1)                           500.00                      0.00                                   0.00                        FA
            iPad 2, (1) iMac 26" desktop computer,
            (1) Xbox One video game console

   10       Work clothing                                                         300.00                      0.00                                   0.00                        FA

   11       Joint Debtor's jewelry: engagement ring,                          5,500.00                     823.00                                    0.00                        FA
            anniversary band, diamond/sapphire ring,
            diamond earrings, diamon necklace

   12       Checking: Citibank                                                    323.00                      0.00                                   0.00                        FA



UST Form 101-7-TDR ( 10 /1/2010)
                  Case 17-17177                   Doc 51    Filed 11/29/18 Entered 11/29/18 15:59:17                                Desc Main
                                                              Document     Page 7 of 9
                                                           Form 1
                                                                                                                                                 Exhibit 8
                                       Individual Estate Property Record and Report                                                              Page: 2

                                                        Asset Cases
Case No.: 17-17177                                                                    Trustee Name:      (330580) David R. Brown
Case Name:    PURL, BRADLEY J.                                                        Date Filed (f) or Converted (c): 06/05/2017 (f)
              PURL, RACHAEL
                                                                                      § 341(a) Meeting Date:       07/11/2017
For Period Ending:       11/16/2018                                                   Claims Bar Date:      02/16/2018

                                   1                            2                    3                      4                   5                     6

                           Asset Description                 Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)   Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                              Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                           Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                      and Other Costs)

   13       Easy Living Properties, LLC, 3%                         0.00                      0.00                                   0.00                          FA
            ownership

   14       SC/JABSS United, LLC, 367% ownership                    0.00                      0.00                                   0.00                          FA

   15       Pension: TransAmerica Retirement                        0.00                      0.00                                   0.00                          FA
            Solutions. No cash value. Pension will be
            paid out to Joint Debtor once she retires.

   16       IRA/401 (k): Merrill EDGE. 401 (k) was                  0.00                      0.00                                   0.00                          FA
            liquidated in January 2017.

   17       Mutual Fund: MFS - was liquidated in                    0.00                      0.00                                   0.00                          FA
            January 2017.

   18       State Farm - term life insurance policy.                0.00                      0.00                                   0.00                          FA
            Market value: $0.00 Face amount:
            $1,000,000.00: Rachael Purl via the
            Bradley Purl Living Trust

   19       State Farm - term life insurance policy                 0.00                      0.00                                   0.00                          FA
            Market value: $0.00 Face amount:
            $250,000.00: Rachael Purl

   20       State Farm - term life insurance policy                 0.00                      0.00                                   0.00                          FA
            Market value: $0.00 Face amount:
            $500,000.00: Bradley Purl via the
            Rachael Purl Living Trust

   20       Assets Totals (Excluding unknown values)       $1,012,563.00              $21,266.00                             $20,000.00               $70,000.00



 Major Activities Affecting Case Closing:




 Initial Projected Date Of Final Report (TFR): 06/29/2018                  Current Projected Date Of Final Report (TFR):            06/29/2018 (Actual)




UST Form 101-7-TDR ( 10 /1/2010)
                       Case 17-17177                 Doc 51       Filed 11/29/18 Entered 11/29/18 15:59:17                                      Desc Main
                                                                    Document     Page 8 of 9
                                                               Form 2                                                                                     Exhibit 9
                                                                                                                                                          Page: 1
                                               Cash Receipts And Disbursements Record
Case No.:                 17-17177                                            Trustee Name:                     David R. Brown (330580)
                          PURL, BRADLEY J.
Case Name:                                                                    Bank Name:                        Rabobank, N.A.
                          PURL, RACHAEL
                                                                              Account #:                        ******0500 Checking
Taxpayer ID #:            **-***7288
                                                                              Blanket Bond (per case limit): $77,173,558.00
For Period Ending: 11/16/2018
                                                                              Separate Bond (if applicable): N/A

    1             2                        3                                          4                              5                      6                       7

  Trans.       Check or      Paid To / Received From            Description of Transaction          Uniform       Deposit             Disbursement         Account Balance
   Date         Ref. #                                                                             Tran. Code       $                       $

 11/20/17        {2}      Bradley J Purl                     Purchase Debtor equity for 20k -      1110-000          10,000.00                                          10,000.00
                                                             First installment

 11/30/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      10.00                   9,990.00
                                                             Fees

 12/29/17                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      13.88                   9,976.12
                                                             Fees

 01/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      15.78                   9,960.34
                                                             Fees

 02/13/18        101      INTERNATIONAL SURETIES,            BOND # 016073584                      2300-000                                       4.00                   9,956.34
                          LTD.

 02/28/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      13.36                   9,942.98
                                                             Fees

 03/05/18        {2}      Rachael Purl                       February payment                      1110-000           2,500.00                                          12,442.98

 03/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      17.17                  12,425.81
                                                             Fees

 04/05/18        {2}      Rachael Purl                       Third of five payments                1110-000           2,500.00                                          14,925.81

 04/30/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      19.91                  14,905.90
                                                             Fees

 05/09/18        {2}      Rachael C Purl                     3rd of 4 installments for equity in   1110-000           2,500.00                                          17,405.90
                                                             real estate

 05/31/18                 Rabobank, N.A.                     Bank and Technology Services          2600-000                                      26.10                  17,379.80
                                                             Fees

 06/07/18        {2}      Rachael S Purl                     final installment on purchase of      1110-000           2,500.00                                          19,879.80
                                                             equity in condo

 09/10/18        102      David R. Brown                     Distribution payment - Dividend       2100-000                                  2,750.00                   17,129.80
                                                             paid at 100.00% of $2,750.00;
                                                             Claim # TR COMP; Filed:
                                                             $2,750.00

 09/10/18        103      SPRINGER BROWN, LLC                Distribution payment - Dividend       3110-000                                  1,727.50                   15,402.30
                                                             paid at 100.00% of $1,727.50;
                                                             Claim # ; Filed: $1,727.50

 09/10/18        104      Discover Bank Discover Products    Distribution payment - Dividend       7100-000                                     160.29                  15,242.01
                          Inc                                paid at 1.09% of $14,643.72;
                                                             Claim # 1; Filed: $14,643.72

 09/10/18        105      Old Second National Bank           Distribution payment - Dividend       7100-000                                 15,242.01                        0.00
                                                             paid at 1.09% of $1,392,443.44;
                                                             Claim # 2; Filed: $1,392,443.44

                                               COLUMN TOTALS                                                         20,000.00               20,000.00                      $0.00
                                                     Less: Bank Transfers/CDs                                               0.00                   0.00
                                               Subtotal                                                              20,000.00               20,000.00
        true
                                                     Less: Payments to Debtors                                                                     0.00

                                               NET Receipts / Disbursements                                         $20,000.00             $20,000.00


                                                                                                                                                            false




{ } Asset Reference(s)        UST Form 101-7-TDR ( 10 /1/2010)                                                                     ! - transaction has not been cleared
                 Case 17-17177             Doc 51     Filed 11/29/18 Entered 11/29/18 15:59:17                       Desc Main
                                                        Document     Page 9 of 9
                                                     Form 2                                                               Exhibit 9
                                                                                                                          Page: 2
                                     Cash Receipts And Disbursements Record
Case No.:         17-17177                                 Trustee Name:                   David R. Brown (330580)
                  PURL, BRADLEY J.
Case Name:                                                 Bank Name:                      Rabobank, N.A.
                  PURL, RACHAEL
                                                           Account #:                      ******0500 Checking
Taxpayer ID #:    **-***7288
                                                           Blanket Bond (per case limit): $77,173,558.00
For Period Ending: 11/16/2018
                                                           Separate Bond (if applicable): N/A




                                                                                              NET                    ACCOUNT
                               TOTAL - ALL ACCOUNTS                     NET DEPOSITS     DISBURSEMENTS               BALANCES
                               ******0500 Checking                            $20,000.00         $20,000.00                  $0.00

                                                                              $20,000.00              $20,000.00              $0.00




UST Form 101-7-TDR (10 /1/2010)
